Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “the first reference image sequence is a reference image sequence determined based on an optical signal sent from a position of a first collection point toward the tumor area, the second reference image sequence is a reference image sequence determined based on an optical signal sent from a position of a second collection point toward the tumor area, the first detection point and the first collection point are at the same position relative to the tumor area, the second detection point and the second collection point are at the same position relative to the tumor area, and each of the first and second reference image sequences comprises a plurality of reference images determined at different time points; acquiring, from the second reference image sequence corresponding to the first reference image sequence in the preset image library, a second reference image determined at the same time point as the first reference image; and determining a position of a tumor relative to the second ray source according to the second reference image”, in conjunction with other limitations present in the independent claim(s), distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662